FILED
                             NOT FOR PUBLICATION                             APR 19 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MAGDALENO LUNA-VARGAS,                           No. 07-74281

               Petitioner,                       Agency No. A092-546-612

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Magdaleno Luna-Vargas, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
an immigration judge’s (“IJ”) decision denying his application for cancellation of

removal for legal permanent residents. We dismiss the petition for review.

      Luna-Vargas’ sole contention is that the IJ violated due process because his

adverse credibility determination relied in part on a statement from a smuggled

alien who was not present to testify. We lack jurisdiction to review this contention

because Luna-Vargas failed to raise it before the BIA. See Barron v. Ashcroft, 358
F.3d 674, 678 (9th Cir. 2004); see also Zara v. Ashcroft, 383 F.3d 927, 930 (9th

Cir. 2004) (“A petitioner cannot satisfy the exhaustion requirement by making a

general challenge to the IJ’s decision, but, rather, must specify which issues form

the basis of the appeal.”).

      PETITION FOR REVIEW DISMISSED.




                                          2                                    07-74281